Exhibit 10.4
FIRSTMERIT CORPORATION
2011 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     FirstMerit Corporation (“the Company”) hereby grants the undersigned
Participant an Award of restricted Shares of the Company (“Restricted Stock”),
subject to the terms and conditions described in the FirstMerit Corporation 2011
Equity Incentive Plan (the “Plan”) and this Restricted Stock Award Agreement
(this “Award Agreement”).

1.   Name of Participant: ____________________________   2.   Grant Date:
April 20, 2011 (the “Grant Date”)   3.   Number of Shares of Restricted Stock:
_________________________   4.   Vesting. Subject to Section 5, the Restricted
Stock will vest on April 21, 2012 (the “Vesting Date”). If the Vesting Date is
not a business day, the Vesting Date will be the immediately following business
day.   5.   Effect of Termination; Change in Control. If, prior to the Vesting
Date:

  (a)   The Participant terminates service on the Board for any reason other
than due to the Participant’s death, all unvested Restricted Stock will be
forfeited.     (b)   The Participant dies or becomes Disabled, all unvested
Restricted Stock will become fully vested.     (c)   A Change in Control occurs,
all unvested Restricted Stock will become fully vested.

6.   Transfer Restrictions: Until the Restricted Stock becomes vested as
described in Section 4 or Section 5, the Restricted Stock may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated.   7.  
Settlement: The Restricted Stock will be issued in the Participant’s name and
held in escrow by, and subject to a security interest in favor of, the Company
until the restrictions with respect to the Restricted Stock lapse or the
Restricted Stock is forfeited as provided in this Award Agreement. The
Restricted Stock will be released of any restrictions and distributed to the
Participant as soon as administratively feasible if the applicable terms and
conditions of this Award Agreement are satisfied. Any fractional shares of
Restricted Stock will be settled in cash.   8.   Other Terms and Conditions:

  (a)   Rights Before Vesting. Before the Restricted Stock vests, the
Participant: (i) may exercise full voting rights associated with the Shares
underlying the Restricted Stock; and (ii) will be entitled

 



--------------------------------------------------------------------------------



 



      to receive all dividends and other distributions paid with respect to the
Shares underlying the Restricted Stock, although any dividends or other
distributions paid in Shares will be subject to the same restrictions, terms and
conditions as the Restricted Stock to which it relates.     (b)   Beneficiary
Designation. The Participant may name a Beneficiary or Beneficiaries (who may be
named contingently or successively) to receive any Restricted Stock that is
settled after the Participant’s death. Each designation made will revoke all
prior designations, must be made on a form prescribed by the Committee and will
be effective only when filed in writing with the Committee. If the Participant
has not made an effective Beneficiary designation, the Beneficiary will be the
Participant’s surviving spouse or, if there is no surviving spouse, the
Participant’s estate.     (c)   Transferring the Restricted Stock. Except to the
extent the Committee permits otherwise, the Restricted Stock may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, except by
will or the laws of descent and distribution. However, as described in
Section 8(b), the Participant may designate a beneficiary to receive the
Restricted Stock if the Participant dies before the Restricted Stock is settled.
    (d)   Governing Law. This Award Agreement will be construed in accordance
with, and governed by the laws (other than laws governing conflicts of laws) of,
the State of Ohio. In the event of any dispute or controversy arising under or
in connection with this Award Agreement, the parties consent to the jurisdiction
of the Common Pleas Court of the State of Ohio (Summit County) or The United
States District Court for the Northern District of Ohio, Eastern Division.    
(e)   Restricted Stock Subject to Plan. The Restricted Stock is subject to the
terms and conditions described in this Award Agreement and the Plan, which is
incorporated by reference into and made a part of this Award Agreement. In the
event of a conflict between the terms of the Plan and the terms of this Award
Agreement, the terms of the Plan will govern. The Committee has the sole
responsibility of interpreting the Plan and this Award Agreement, and its
determination of the meaning of any provision in the Plan or this Award
Agreement will be binding on the Participant. Capitalized terms that are not
defined in this Award Agreement have the same meanings as in the Plan.     (f)  
Other Agreements. The Restricted Stock and this Award Agreement will be subject
to the terms of any other written agreements between the Participant and the
Company and any Related Entity to the extent that those other agreements do not
directly conflict with the terms of the Plan or this Award Agreement.     (g)  
Assignment. This Award Agreement will be binding upon the Company and the
Participant, their respective heirs, personal representatives, executors,
administrators, and successors. The Company may freely assign or transfer this
Award Agreement without the Participant’s consent.     (h)   Acknowledgement;
Return of Agreement. This Award Agreement (and the Restricted Stock)
automatically will be revoked unless the Participant signs the acknowledgement
appearing at the end of this Award Agreement and returns a copy of the signed
Award Agreement to the Committee no later than 30 days after the Grant Date.    
(i)   Listing, Registration, Qualification. If the Board concludes that the
listing, registration or qualification upon any securities exchange, under any
state or federal law, or the approval or

 



--------------------------------------------------------------------------------



 



      consent of any governmental body is necessary or desirable as a condition
to the issuance of the Restricted Stock, the Restricted Stock may not be issued
in whole or in part unless and until that listing, registration, qualification
or approval has been obtained, free of any conditions which are not acceptable
to the Board and the sale and delivery of stock under this Award Agreement is
also subject to the same requirements and conditions.     (j)   Signature in
Counterparts. This Award Agreement may be signed in counterparts, each of which
will be deemed an original, but all of which will constitute one and the same
instrument.     (k)   Section 83(b) Election. The Participant may file an
election pursuant to Section 83(b) of the Code to be taxed currently on the Fair
Market Value of the shares of Restricted Stock (less any purchase price paid for
the Restricted Stock). The election will be made on a form provided by the
Company and must be filed with the Internal Revenue Service no later than
30 days after the Grant Date. The Participant must seek the advice of the
Participant’s own tax advisors as to the advisability of making such an
election, the potential consequences of making such an election, the
requirements for making such an election, and the other tax consequences of the
Restricted Stock under federal, state, and any other laws, rules and regulations
that may be applicable. The Company and its Related Entities and agents have not
and are not providing any tax advice to the Participant.

[signature page attached]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Award to be granted pursuant
to this Award Agreement on the date first above written.
FIRSTMERIT CORPORATION

         
By:
       
 
 
 
   
 
  Christopher J. Maurer    

*****
ACKNOWLEDGEMENT
By signing below, the Participant acknowledges and agrees that:

•   A copy of the Plan and the Plan’s Prospectus have been made available to the
Participant;   •   The Participant has read and understands and accepts the
conditions placed on the Restricted Stock; and   •   If the Participant does not
return a signed copy of this Award Agreement to the address shown below not
later than 30 days after the Grant Date, the Restricted Stock will be forfeited
and the Award Agreement will terminate and be of no further force or effect.

FirstMerit Corporation
Compensation Department, CAS 82
III Cascade Plaza
Akron, Ohio 44308
PARTICIPANT

       
 
   
Signature
   
 
   
 
   

Printed Name
Date: ____________________

 



--------------------------------------------------------------------------------



 



FIRSTMERIT CORPORATION
2011 EQUITY INCENTIVE PLAN
INSTRUCTIONS FOR COMPLETING SECTION 83(b) ELECTION FORM
A Participant may make an election under Section 83(b) of the Code with respect
to Restricted Stock. To do this:

  •   The Grantee must make the election by completing the attached form;     •
  Within 30 days of the Grant Date, the Grantee must send a copy of this form to
the internal revenue office at which the Grantee files his or her federal income
tax return;     •   A copy of this form must be submitted with the Grantee’s
income tax return for the taxable year in which the property is transferred; and
    •   The Grantee also must send a copy of this form to:         FirstMerit
Corporation         Compensation Department, CAS 82         III Cascade Plaza  
      Akron, Ohio 44308

FIRSTMERIT CORPORATION
2011 EQUITY INCENTIVE PLAN
ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year, the amount of any income that may be taxable to taxpayer in
connection with taxpayer’s receipt of the property described below:

1.   The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

             
 
  NAME AND ADDRESS OF TAXPAYER:        
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
   



 



--------------------------------------------------------------------------------



 



    TAXPAYER IDENTIFICATION NUMBER OF TAXPAYER: _________________       TAXABLE
YEAR: Calendar year 20_.   2.   The property with respect to which the election
is made is:       _________ common shares, without par value, of FirstMerit
Corporation, an Ohio corporation (“Company”).   3.   The date on which the
property was transferred is: __________________   4.   The property is subject
to the following restrictions:       Forfeiture of all shares, unless the
taxpayer is serving as a director of the Company on April 21, 20___, subject to
accelerated vesting if the taxpayer dies, becomes disabled or a change in
control occurs.   5.   The fair market value at the time of transfer, determined
without regard to any restriction other than a restriction which by its terms
will never lapse, of such property is: $________.   6.   The amount (if any)
paid for such property: $0.00       The undersigned has submitted a copy of this
statement to the Company. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

             
Dated:
           
 
 
 
 
 
   
 
      (signature)    

 



--------------------------------------------------------------------------------



 



SIGNATURES
     Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned, thereunto duly authorized.
FIRSTMERIT CORPORATION
By: /s/ TERRENCE E. BICHSEL               
Terrence E. Bichsel, Executive Vice President
and Chief Financial Officer (duly authorized officer of registrant
and principal financial officer)
July 29, 2011

83